DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 and dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. For instance, nowhere in the written description of present Invention it is disclose that “conductive pads are without protruding from the surface of the planarization layer away from the base substrate” as claimed. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the said limitation “conductive pads are without protruding from the surface of the planarization layer away from the base substrate” is a negative limitation. Applicant attention is here directed to the fact that any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph). That is, any negative limitation or exclusionary proviso must have basis in the original disclosure See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984), which involved claims to a process for ammoxidation of propane or isobutene employing a catalyst “free of uranium and the combination of vanadium and phosphorous.” Under the particular facts in that case, it was held that the negative limitation introduced new concepts in violation of the description requirement of the first paragraph of 35 U.S.C. 112, citing In re Anderson, supra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6, 8-10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2014/0209912 A1 hereinafter referred to as “Liu’).
	With respect to claim 1, Liu discloses, in Figs.1-19, a display substrate, comprising: a base substrate (100-101) (see Par.[0051] wherein substrate 100 and its buffer 101 are disclosed); a driving circuit layer (102-104, 106-108, 1020-1021) located on the base substrate (100) (see Par.[0057], [O069]- [0074], [(0083]-[0086] wherein display driving circuit elements embedded within insulating layers 104 and 108 are disclosed); and a planarization layer (109, 111) located on a side of the driving circuit layer (102-104, 106-108, 1020-1021) away from the base substrate (100), wherein the planarization layer (109) has a plurality of conductive pads (110-101) therein (see Par.[0092]-[0094] and [0114] wherein planarization layer 109 and pixel definition layer 111 are disclosed), and a surface of each of the plurality of conductive pads (110) away from the base substrate (100) is flush with a surface/(side surface or upper surface) of the planarization layer (109) away from the base substrate (100-101) without protruding from the surface of the planarization layer (109, 111) away from the base substrate (100-101), and wherein the plurality of conductive pads (110) are electrically coupled to electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020-1021) respectively (see Par.[0089]-[0090] and [0096] wherein pixel electrodes 110 coupled to source/drain electrodes regions 1020-1021).
	With respect to claim 2, Liu discloses, in Figs.1-19, the display substrate, wherein a material of the planarization layer (109, 111) is photoresist (see Par.[0092] wherein the planarization layer 109 of, for example, an organic planarization layer material of acrylic is disclosed; it is submitted that, inherently, the
planarization layer of an organic material, specifically an organic photoresist material is polyimide or acrylic (e.g. see Liu US 2018/0197895 A1 in Par.[0061]); see Par.[0114] wherein pixel definition layer 111 may be acrylic or PI (Polyimide) material).
	With respect to claim 3, Liu discloses, in Figs.1-19, the display substrate (100-101), wherein a height tolerance d1 of the surface of the planarization layer (109) away from the base substrate (100) is in a range from -1uLm to 1um/(of |-1pm to 1pm] or of 0 to 2um) (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0114] wherein thickness of the pixel definition layer 111 may be in a range of 8,000 angstroms to 25,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, distance from upper surface of planarization layer 109 to the upper surface of substrate 100-101 is preferably from 12,600A to 26,500A (i.e. from 1.26µm to 2.65µm)).
	With respect to claim 4, Liu discloses, in Figs.1-19, the display substrate, wherein a height tolerance of a surface of the driving circuit layer away from the base substrate is d2, and a thickness D of the planarization layer in a direction perpendicular to a surface of the base substrate satisfies: |2.5*d2|sDs|4*d2| (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000 angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, d2 is from 4,600Å to 6,500Å, D is from 8,000Å to 20,000 and 2.5x4,600=11,500ASDs80,000A=4x20,000).
	With respect to claim 5, Liu discloses, in Figs.1-19, the display substrate, wherein a height tolerance of a surface of the driving circuit layer away from the base substrate is d2, and a thickness D of the planarization layer in a direction perpendicular to a surface of the base substrate satisfies: |2.5*d2|sDs|4*d2| (see Par.[0092] wherein thickness of the planarization layer 109 is in a range of 8,000 angstroms to 20,000 angstroms; see Par.[0086] wherein second insulating layer 108 may be in a range of 3,000 angstroms to 9,000 angstroms, and preferably, in a range of 4,000 angstroms to 6,000 angstroms; see Par.[0070] wherein first insulating layer 104 may be within a range of 500 angstroms to 2,000
angstroms, and preferably, within a range of 600 angstroms to 1,500 angstroms; as such, d2 is from 4,600Å to 6,500Å, D is from 8,000Å to 20,000 and 2.5x4,600=11,500Å
	With respect to claim 6, Liu discloses, in Figs.1-19, the display substrate of claim 5, further comprising: micro light emitting diodes/(OLEDs) located on and electrically coupled to the plurality of conductive pads (110) (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
	With respect to claim 8, Liu discloses, in Figs.1-19, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (102-104, 106-108, 1020-1021) on a base substrate (100-101), wherein the driving circuit layer (102-104, 106-108, 1020-1021) is formed to expose at least part of electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020-1021); forming a planarization layer (109) on a side of the driving circuit layer (102-104, 106-108, 1020-1021) away from the base substrate (100-101); patterning the planarization layer (109, 111) to form via holes (1000) through which the at least part of the electrodes (1020-1021) in the driving circuit layer (102-104, 106-108, 1020- 1021) are exposed (see Fig.14, see Par.[0051] wherein substrate 100 and its buffer 101 are disclosed; see Par.[0057], [0069]-[0074], [0083]-[0086] wherein display driving circuit elements embedded within insulating layers 104 and 108 are disclosed; see Fig.14, Par.[0076] and [0092]-[0094] wherein stack of planarization layer 109, 111 and circuit drive layers 104, 108 are formed or patterned to exposed heavily doped source/drain regions 1020/1021 of the thin film transistor is disclosed, see Par.[0092]-[0094] and [0114] wherein planarization layer 109 and pixel definition layer 111 are disclosed); and forming conductive pads (110) in the via holes (1000), wherein the conductive pads (110) are formed such that surfaces of the conductive pads (110) away from the base substrate (100-101) are flush with a surface/(side surface or upper surface) of the planarization layer (109, 111) away from the base substrate without protruding from the surface of the planarization layer away from the base substrate (100-101) (see Fig.15, Par.[0096] wherein formed pixel electrodes 110 covering the through holes 1000 is disclosed).
	With respect to claim 9, Liu discloses, in Figs.1-19, the method, wherein the planarization layer (109, 111) is formed of photoresist (see Par.[0092] wherein the planarization layer 109 of, for example, an organic planarization layer material of acrylic is disclosed; it is submitted that, inherently, the
planarization layer of an organic material, specifically an organic photoresist material is polyimide or acrylic (e.g. see Liu US 2018/0197895 A1 in Par.[0061]); see Par.[0114] wherein pixel definition layer 111 may be acrylic or PI (Polyimide) material).
	With respect to claim 10, Liu discloses, in Figs.1-19, the method, wherein forming a planarization layer on the side of the driving circuit layer away from the base substrate comprises: forming the photoresist on the side of the driving circuit layer away from the base substrate; and planarizing the photoresist (see Fig.14, Par.[0076] and [0092]-[0094] wherein stack of planarization layer 109 and circuit drive layers 104, 108 are formed or patterned to exposed heavily doped source/drain regions 1020/1021 of the thin film transistor is disclosed).
	With respect to claim 12, Liu discloses, in Figs.1-19, the method, wherein forming conductive pads in the via holes comprises: filling a conductive material into the via holes (1000) to form the conductive pads (110), wherein the surfaces of the conductive pads (110) away from the base substrate (100-101) exceed the surface of the planarization layer (109) away from the base substrate (100-101); and planarizing the conductive pads such that the surfaces of the conductive pads (110) away from the base substrate (100-101) are flush with the surface/(side surface) of the planarization layer (109) away from the base substrate (100-101) (see Fig.15, Par.[0096] wherein formed pixel electrodes 110 covering the through holes 1000 is disclosed).
	With respect to claim 13, Liu discloses, in Figs.1-19, the method, further comprising: transferring micro light emitting diodes/(OLEDs) to the conductive pads after forming the conductive pads (110) in the via holes (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
	With respect to claim 14, Liu discloses, in Figs.1-19, the method, further comprising: transferring micro light emitting diodes/(OLEDs) to the conductive pads after forming the conductive pads (110) in the via holes (see Par.[0114], [0133] wherein openings 1110 for accommodating OLEDs OLED (Organic Light-Emitting Diode) is disclosed).
	With respect to claim 15, Liu discloses, in Figs.1-19, a display device, comprising the display substrate.
6.	Claims 1-2 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto (US 2020/0168682 A1).
With respect to claim 1, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, a display substrate, comprising: a base substrate (10) (see Par.[0039] wherein substrate 10 is disclosed); a driving 12circuit layer (11, 22, 24, 31) located on the base substrate (10) (see Par.[0039], [0050]-[0052] wherein basecoat layer 11, gate insulating layer 22, interlayer insulating layer 24, inorganic insulating layer 31 are disclosed); and a planarization layer (32) located on a side of the driving circuit layer (11, 22, 24, 31) away from the base substrate (10), wherein the planarization layer (32) has a plurality of conductive pads (412, 45) therein, and an entire surface of each of the plurality of conductive pads (45, 412) away from the base substrate (10) is flush with a surface of the planarization layer (32) away from the base substrate (10) without protruding from the surface of the planarization layer (32) away from the base substrate (10) (see Par.[0039] wherein organic insulating layer 32 is disclosed; see Par.[0054] and [0060] wherein copper contacts 45, 412 are disclosed), and wherein the plurality of conductive pads (45, 412) are electrically coupled to electrodes (25, 28) in the driving circuit layer respectively (see Par.[0040], [0079] wherein electrode 25, 28 are disclosed).
With respect to claim 2, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the display substrate, wherein a material of the planarization layer (32) is photoresist (see Par.[0053] wherein organic insulating layer 32 being photosensitive is disclosed).
With respect to claim 8, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (11, 22, 24, 31) on a base substrate (10), wherein the driving circuit layer (11, 22, 24, 31) is formed to expose at least part of electrodes (25, 28) in the driving circuit layer (11, 22, 24, 31) (see Par.[0039] wherein substrate 10 is disclosed; see Par.[0039], [0050]-[0052] wherein basecoat layer 11, gate insulating layer 22, interlayer insulating layer 24, inorganic insulating layer 31 are disclosed); forming a planarization layer (32) on a side of the driving circuit layer (11, 22, 24, 31) away from the base substrate (10); patterning the planarization layer (32) to form via holes through which the at least part of the electrodes (25, 28) in the driving circuit layer (11, 22, 24, 31) are exposed; and forming conductive pads (412, 45) in the via holes (30), wherein the conductive pads (45, 412) are formed such that surfaces of the conductive pads away from the base substrate (10) are flush with a surface of the planarization layer (32) away from the base substrate (10) without protruding from the surface of the planarization layer away from the base substrate (see Par.[0039] wherein organic insulating layer 32 is disclosed; see Par.[0054] and [0060] wherein copper contacts 45, 412 are disclosed), and wherein the plurality of conductive pads (45, 412) are electrically coupled to electrodes (25, 28) in the driving circuit layer respectively (see Par.[0040], [0079] wherein electrode 25, 28 are disclosed).
With respect to claim 9, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein the planarization layer (32) is formed of photoresist (see Par.[0053] wherein organic insulating layer 32 being photosensitive is disclosed).
With respect to claim 10, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein forming the planarization layer (32) on the side of the driving circuit layer (11, 22, 24, 31) away from the base substrate (10) comprises: forming the photoresist on the side of the driving circuit layer away from the base substrate; and planarizing the photoresist (see Par.[0053] wherein organic insulating layer 32 being photosensitive is disclosed).
With respect to claim 11, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein forming conductive pads (45, 412) in the via holes comprises: growing the conductive pads (45, 412) in the via holes (30) through an electroplating process, wherein a current and/or a time parameter of the electroplating process is controlled such that the surfaces of the conductive pads away from the base substrate are flush with the surface of the planarization layer away from the base substrate (see Fig.3C, Par.[0040], [0045], [0054] and [0073] wherein Cu layer 412/45 being formed by electroplating).
With respect to claim 12, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, wherein forming conductive pads (45, 412) in the via holes comprises: filling a conductive material (45, 412) into the via holes (30) to form the conductive pads, wherein the surfaces of the conductive pads away from the base substrate (10) exceed the surface of the planarization layer (32) away from the base substrate (10); and planarizing the conductive pads (412) such that the surfaces of the conductive pads away from the base substrate are flush with the surface of the planarization layer away from the base substrate (see Fig.3E, Par.[0077] wherein planarizing conductive 412 is disclosed).
With respect to claim 13, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, further comprising: transferring micro light emitting diodes (40) to the conductive pads (412) after forming the conductive pads in the via holes (see Figs.3F-3G, Par.[0077]-[0080] wherein OLEDs 40 is disclosed).
With respect to claim 14, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, the method, further comprising: transferring micro light emitting diodes to the conductive pads after forming the conductive pads in the via holes (see Figs.3F-3G, Par.[0077]-[0080] wherein OLEDs 40 is disclosed).
With respect to claim 15, Kishimoto discloses, in Figs.1, 2A-2B, 3A-3G and 4A-4B, a display device, comprising the display substrate (see Par.[0075], [0084]-[0085] wherein organic EL display apparatus is disclosed).
7.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2011/0241000 A1 hereinafter referred to as “Choi”).
With respect to claim 1, Choi discloses, in Figs.1-14, a display substrate, comprising: a base substrate (10); a driving circuit layer (30) located on the base substrate (10) (see Par.[0047] wherein layer 30 enclosing electrodes 25 is disclosed); and a planarization layer (60) located on a side of the driving circuit layer (30) away from the base substrate (10), wherein the planarization layer (60) has a plurality of conductive pads (50a, 50b, 50c) therein, and an entire surface of each of the plurality of conductive pads (50a, 50b, 50c) away from the base substrate (10) is flush with a surface of the planarization layer (60) away from the base substrate (10) without protruding from the surface of the planarization layer (60) away from the base substrate (10), and wherein the plurality of conductive pads (50a, 50b, 50c) are electrically coupled to electrodes (25) in the driving circuit layer (30) respectively (see Par.[0074]-[0075] wherein PDL planar deposited over group electrodes 50a, 50b, 50c is disclosed).
With respect to claim 8, Choi discloses, in Figs.1-14, a method of manufacturing a display substrate, comprising: forming a driving circuit layer (30) on a base substrate (10), wherein the driving circuit layer (30) is formed to expose at least part of electrodes (25) in the driving circuit layer (30) (see Par.[0047] wherein layer 30 enclosing electrodes 25 is disclosed; see Fig.14, wherein it is shown that prior to forming electrodes 51 through holes in layer 30 electrodes 25 are exposed through said holes); forming a planarization layer (60) on a side of the driving circuit layer (30) away from the base substrate (10) (see Par.[0074]-[0075] wherein PDL planar deposited over group electrodes 50a, 50b, 50c is disclosed); patterning the planarization layer to form via holes through which the at least part of the electrodes in the driving circuit layer are exposed; and forming conductive pads in the via holes, wherein the conductive pads are formed such that surfaces of the conductive pads away from the base substrate are flush with a surface of the planarization layer away from the base substrate without protruding from the surface of the planarization layer away from the base substrate.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu in view of Choi.
With respect to claim 7, Liu discloses all the claimed limitations of claim 6. However, Liu does not explicitly disclose that the pixel conductive pads includes material of at least one of Cu, Al, Ag, Au, and In.
Choi discloses, in Figs.1-14, the display substrate, wherein a material of each of the plurality of conductive pads (50a, 50b, 50c) includes at least one of Cu, Al, Ag, Au, and In (see Par.[0049]-[0051] wherein electrodes 50a, 50b, 50c are of  materials including In (IGO), aluminum (Al), silver (Ag), gold (Au)).
Liu and Choi are analogous art because they are all directed to a display device conductive pad electrode, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Liu to include Choi because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pixel conductive pad material in Liu by including noble metals pixel conductive pads such as Ag, Au as taught by Choi in order to in order to utilize the desirable properties of noble metal such as resistant to corrosion, chemical reactions and/or acids thereby providing an enhanced quality cost effective display.
Citation of Pertinent Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, Shirasaki et al. US 2005/0270259 A1 also anticipate claims 1 and 8 under 35 U.S.C. 102(a)(1) in the similar manner as presented above for all the 102 rejections.

Response to Arguments
11.	Applicant’s arguments with respect to claims 1, 8 have been considered but are moot because this current rejection does not rely on any the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Telephone/Fax Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818